Citation Nr: 0519128	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 14, 2002, 
for an initial grant of service connection for PTSD.

3.  Entitlement to an effective date, prior to June 14, 2002, 
for a grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 until 
September 1954.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2003 and July 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.

These matters were previously before the Board in July 2004.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of some communication 
difficulties, nightmares, flashbacks and depression; 
objectively, there were no delusions or thought disorders, 
the veteran maintains acceptable hygiene and is not a 
persistent danger to himself or others.  

2.  In an October 1999 rating decision, the RO denied a claim 
of entitlement to service connection for PTSD; the veteran 
did not perfect an appeal as to that decision.

3.  In March 2003, service connection was awarded for PTSD 
and a 70 percent evaluation was assigned, effective June 14, 
2002.  

4.  No communication prior to June 14, 2002, serves as an 
informal claim of entitlement to service connection for PTSD.  

5.  In a July 2003 rating decision, TDIU was awarded, 
effective June 14, 2002.

6.  At no time prior to June 14, 2002, was it factually 
ascertainable that the veteran's service-connected 
disabilities precluded him from maintaining substantially 
gainful employment.  

7.  No communication prior to June 14, 2002, serves as an 
informal claim of entitlement to TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2004).

2.  The October 1999 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).  

3.  The criteria for an effective date prior to June 14, 
2002, for an initial grant of service connection for PTSD 
have not been met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2004).

4.  The criteria for an effective date prior to June 14, 
2002, for a grant of TDIU have not been met.  38 U.S.C.A.  § 
5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in May 2003, July 2003 and August 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, statements from the 
veteran in support of his claim are associated with the 
claims folder.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.   Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating mental disabilities

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).



I.  IR- PTSD

Factual background

In October 2001, the veteran was examined by M. C., 
consulting Psychologist.  The veteran's demeanor was first 
stern and then depressed.  Dysphoria was his usual afectual 
response.  The veteran described poor sleeping habits.  
Specifically, the veteran feared going to sleep because he 
was almost always experiencing nightmares and flashbacks.  He 
also claimed impotence.  The veteran's wife added that his 
moods were volatile and that he could instantly go from deep 
depression to anger.  When deeply depressed, the veteran 
would not get up from his chair or bed.  The veteran attended 
church weekly but had little other social activity, except 
for an occasional dinner out.  He stated that the crowd at 
church bothered him but that he was adjusting to it.  The 
veteran did very little upkeep at home, either indoors or 
out.  Such work was instead performed by his spouse or was 
hired out.  

Objectively, the veteran's flow of conversation and thought 
were quite conspicuously dysfunctional as to tone and 
pressure.  He hid his grief with a loud and stern voice, but 
his voice also became inaudible when he was crying or when he 
was describing his problems.  Rate of speech was normal and 
phrasing was unremarkable.  Circumstantial but non-tangential 
utterances were revealed.  There was also some looseness of 
association.  

With regard to affect and mood, the veteran was decidedly 
depressed and a little anxious when terminating his crying 
spells.  The veteran's subjective distress was incredibly 
high.

The veteran was further noted to be a non-compulsive 
individual who was not particularly delusional or paranoid.  
He did not admit to experiences with any psychotic features 
but stated that he experienced flashbacks about 5 times per 
week.  

The veteran's sensorium appeared to be operate adequately and 
he was oriented in all spheres.  His fund of general 
information was poor and he could only interpret one of five 
proverbs.  However, he excelled in terms of verbal and social 
judgment.  The veteran's insight was described as fair and 
judgment as to everyday events was probably good.  The 
veteran had a markedly impoverished  interest in virtually 
any activity other than staying at home with his wife.  Dr. 
M. C. commented that the veteran's daily activities were as 
restricted as he had ever seen in a non-institutional 
patient.  A GAF score of 43 was assigned.  

In a May 2003 psychiatric consult, the veteran stated that he 
had problems communicating with his wife.  He also reported 
nightmares of combat.  The veteran stated that certain cues 
would remind him of his service in Korea.  He was not very 
hopeful of his future and had passive suicidal thoughts in 
the past.  He additionally expressed difficulty in making 
friends.  He avoided things that might remind of his service.  
At times, particularly when around Asian people, he believed 
he was back in Korea.  He had difficulty eating in Asian 
restaurants.  The veteran also endorsed poor concentration, 
irritability, startle response and suspicion.  The veteran 
did not enjoy many activities.  He denied thoughts of hurting 
other people and further denied periods of hyperactivity.  
The veteran's wife added that he often looked depressed and 
was occasionally anxious and constantly worrying about 
things.  He denied hallucinations but stated that, when 
falling asleep, he would feel as though other people were in 
the room.  He did not believe that people were trying to hurt 
or conspire against him.  

Objectively, the veteran was alert and oriented.  His hygiene 
and grooming were fair and he was appropriately dressed.  He 
exhibited good eye contact.  He further exhibited psychomotor 
retardation, with no rigidity or tremors.  His affect was of 
decreased range, with normal intensity.  His affect was 
related and appropriate.  His mood was depressed.  Speech was 
fluent and spontaneous, with a normal rate.  There was no 
evidence of a thought disorder.  There was also no homicidal 
or suicidal ideations.  There were no delusions.  The veteran 
had hypnologic hallucinations.  His insight and judgment were 
fair.  No memory problems were demonstrated but the veteran 
had difficulty with concentration.  He was able to spell 
backwards and to explain similarities between objects.  He 
was also able to perform serial 7s.  

Following objective examination, the veteran was diagnosed 
with chronic PTSD.  A GAF score of 50 was assigned.  

In August 2003, the veteran was again evaluated by Dr. M. C.  
At that time, the veteran was found to be seriously disturbed 
and psychologically challenged and that his condition was 
deteriorating.  The veteran was quite obviously depressed.  
He was appropriately dressed and fairly clean.  The veteran 
was unshaven and the examiner did not believe it was an 
attempt to grow a beard.  

The veteran was taking anti-depressants and was afraid to 
leave his home for any significant lengths of time.  The 
veteran was upset by the attacks of September 11, 2001.  
Additionally, the war in Iraq and the threat of North Korea 
also bothered him.  

Regarding daily activities, the veteran did virtually 
nothing.  He stopped watching television about 6 months 
earlier, due to the stressful news.  He slept poorly and had 
significant nightmares that caused him to thrash around on a 
nightly basis.  He also experienced flashbacks on most days 
and nights.  The veteran had a rough temper, yelling almost 
constantly, and occasionally throwing things or pushing his 
wife.  Both the veteran and his wife denied that he hit her.  
The veteran stopped going to church and sensed that people 
were sneaking up on him.  He stated that at one point he 
wanted to jump out of a moving car in traffic because he felt 
useless.  He denied that he would try to kill himself.  

During the objective examination, the veteran made virtually 
no eye contact with the examiner.  The veteran's speech was 
even more dysfunctional than it had been in 2001.  He was 
very soft-spoken, almost whispering.  His speech was quite 
circumstantial and the veteran almost never finished any 
statement or thought that he began.  His associations 
remained loose.

The veteran's affect and mood were so severely depressed that 
it only took about half a minute with him to see how 
dysphoric he really was.  Dr. M. C. believed that the 
veteran's depression was so ingrained that it affected not 
only his memory but also his concentration.  Not much anger 
was observed but there was self-deprecation and irritability.  

The veteran showed little evidence of delusional behavior.  
He never experienced any hallucinations, thought 
broadcasting, thought insertion or illusions.  

The veteran's sensorium appeared to be operating fairly well.  
The veteran was not very alert, but he seemed to know his 
orientation fairly well and he was fairly coherent.  The 
veteran was not particularly versed with social judgment and 
his responses as to similarities and differences indicated 
impairments in abstract reasoning.  He was unable to repeat 
more than four digits forward or three backward and his 
interpretation of proverbs was poor.  He attempted serial 7s 
and could not do that exercise.  He also demonstrated a 
misconception of the entire exercise of serial 3s.  The 
examiner found the veteran's intelligence to be average, with 
impairments in cognition due to an exacerbation in his 
depression.  

The veteran's insight into his own difficulty was reasonably 
good and everyday judgment was less than fair and had 
deteriorated in the past year and a half.  The examiner 
believed that the veteran was headed for the most severe 
types if psychological impairment.  A GAF score of 36 was 
assigned.  

Analysis

The veteran is presently assigned a 70 percent evaluation for 
his service-connected PTSD over the entire rating period on 
appeal.  In order to be entitled to the next-higher 100 
percent rating, the evidence must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board has reviewed the evidence of record and finds that 
the currently assigned 70 percent evaluation appropriately 
reflects the veteran's symptomatology over the entire rating 
period.  Such evidence is devoid of any indication of grossly 
inappropriate behavior.  Furthermore, the veteran has not 
been shown to be a persistent danger of hurting himself or 
others.  To the contrary, upon VA evaluation in May 2003, he 
denied thoughts of hurting other people.  He also denied 
suicidal ideation at that time.  Moreover, a private August 
2003 treatment record indicated that at one point the veteran 
wanted to jump out of a moving car, but that he denied that 
he would actually try to kill himself.  

The evidence of record also fails to establish intermittent 
inability to perform activities of daily living.  To the 
contrary, his hygiene and manner of dress was consistently 
adequate.  The evidence further fails to show any 
disorientation to time or place.  Additionally, memory loss 
for names of close relatives, own occupation or own name has 
not been demonstrated.  Finally, there is no showing of any 
impairment in thought process.  Rather, an August 2003 report 
written by Dr. M. C., indicated no evidence of a thought 
disorder.

The record does reveal some impairment in communication.  For 
example, upon evaluation in October 2001, his flow of 
conversation and thought were quite conspicuously 
dysfunctional as to tone and pressure.  His speech was also 
circumstantial and there was some looseness of association.  
In fact, his speech was even more circumstantial upon 
evaluation in August 2003.  Nevertheless such findings do not 
appear to constitute gross impairment.  Indeed, intermediary 
findings in May 2003 show the veteran's speech to be 
spontaneous and of a normal rate.  Moreover, even in August 
2003, when the veteran's deficiencies in speech were most 
pronounced, he remained fairly coherent to the examiner.  

In addition to the communication problems detailed above, the 
evidence of record also includes a finding of hypnologic 
hallucinations in May 2003.  However, the record is absent 
any findings of delusions.  

Because the overall evidence as described above fails to 
approximate the criteria necessary for the next-higher 100 
percent evaluation for PTSD, the Board confirms the presently 
assigned 70 percent evaluation over the entire rating period. 

In assessing the propriety of the currently assigned 70 
percent evaluation for the veteran's PTSD, the Board has also 
considered the GAF scores of record.  Specifically, it is 
acknowledged that the veteran was assigned a GAF score of 43 
in October 2001 and that of 36 in August 2003.   The former 
score reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) and the 
latter score is reflective of some impairment in reality 
testing or communication or major impairment in several areas 
such as work, school, family relations, judgment thinking or 
mood.  

The Board does not find that the GAF scores, in and of 
themselves, justify a higher rating here.  Indeed, the 
veteran's symptomatology is not shown to be consistent with 
the criteria for such GAF scores.  For example, the evidence 
does not demonstrate severe obsessional rituals, nor has any 
impairment in reality testing been demonstrated.  To the 
extent that the veteran's PTSD has caused major impairment in 
social and occupational functioning, such has already been 
contemplated in the assignment of the current 70 percent 
rating.  

Based on all of the foregoing, the presently assigned 70 
percent evaluation is confirmed over the entire rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
PTSD caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  EED- PTSD

Discussion

The veteran contends that he is entitled to an effective date 
prior to June 14, 2002, for his initial grant of service 
connection for PTSD.  

It is observed that a claim of entitlement to service 
connection for PTSD was initially denied in October 1999.  An 
appeal was not perfected and that determination became final.  
See 38 U.S.C.A. § 7105.  Thus, the veteran's EED contention 
must be considered in the context of a reopened claim.

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 
Here, correspondence received by the RO on June 14, 2002, 
constitutes a claim for the benefit sought.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the June 14, 2002, 
date selected by the RO was appropriate.  The reason for this 
is that, if the entitlement arose prior to June 14, 2002, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after June 14, 2002, would not entitle the veteran 
to an earlier effective date, since the later of the two 
dates is controlling.  

The Board has also considered whether any evidence of record 
prior to June 14, 2002, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
However, no documents received prior to that date indicate an 
intent to apply for one or more benefits under the laws 
administered by VA, as required under 38 C.F.R. § 3.155 
(2004).

In sum, the presently assigned effective date of June 14, 
2002, is appropriate and there is no basis for an assignment 
of a 70 percent evaluation for PTSD prior to that date.  

III.  EED- TDIU

Discussion

The earliest effective date for an increased evaluation, 
which includes a claim for a TDIU, is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(1) and (2) (2003); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
Moreover, such impairment must be due to service-connected 
disabilities.  

In the present case, the veteran's application for TDIU was 
received on March 14, 2003.  Thus, under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between March 14, 2002, and March 14, 2003, the veteran's 
inability to follow a substantially gainful occupation became 
factually ascertainable.  

Here, the RO determined that an October 2001 report written 
by Dr. M C. and received by the RO on June 14, 2002, 
demonstrated the veteran's uunemployability.  As such, June 
14, 2002, was designated as the effective dated for the grant 
of TDIU.  No other documents within the period in question 
establish unemployability.  

Therefore, as set forth under 38 C.F.R. § 3.400(0)(2), June 
14, 2002 is the appropriate effective date for the grant of 
TDIU.  Indeed, the Board has considered whether any evidence 
of record prior to June 14, 2002, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  However, no documents received prior to that date 
indicate an intent to apply for TDIU, as required under 38 
C.F.R. § 3.155 (2004).

In conclusion, the presently assigned effective date of June 
14, 2002, is appropriate and there is no basis for an award 
of TDIU prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD) is denied.

An effective date prior to June 14, 2002, for an initial 
grant of service connection for PTSD is denied.

An effective date, prior to June 14, 2002, for a grant of a 
total disability rating based  on individual unemployability 
(TDIU) is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


